BY THE COURT:
Epitomized Opinion
Szilogya was charged with possessing intoxicating liquors in violation of 6212 GC. and was convictec and fined $1,000 by a magistrate. Objections were made by Szilogya to evidence offerd by the Stats on the ground that it was secured by an illegal anc irregular search warrant. Sziloyga offering no evidence in his own behalf, the case was submitted on the evidence offered by the State. Szliogya prosecuted a petition in error to the common pleas court which court reversed the decision of the magistrate The petition in error to this court by the State was not filed within 70 days as provided by statute anc Szilogya questions the judisdiction of this court Held by court of appeals:
1. The statute requiring filing of petition in error within 70 days applies only in civil cases and does not apply to the State in criminal cases. This court therefore has jurisdiction.
2. Evidence secured under an illegal or irregular search warrant is competent. Judgment of magistrate affirmed.